DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2020 and 02/02/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant's amendments/arguments filed on February 11, 2021 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 102(a)(1) and 103 Claim Rejections previously set in the Office Action mailed on 06/30/2020 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-5 and 9-20 are allowed. Claims 6-8 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method comprising: monitoring, by a network device, two or more communication links between two or more client devices and the network device in a wireless local area network, the two or more client devices including a first client device and a second client device; detecting, by the network device, a degradation in a first communication link between the first client device and the network device and no degradation in a second communication link between the second client device and the network device; determining, by the network device, the degradation in the first communication link is caused at 

Regarding amended independent claim 1, the closest prior art of Olbrich discloses a WiFi AP estimating the LTE-U interference between the WiFi AP and two or more STAs with corresponding links (Olbrich, page 4 Fig. 3, lines 43-44, page 6, Fig. 5, page 6 lines 17-26, page 9, sections 6.3, 6.5, 6.6). Each connection or link is measured separately to discriminate the (Olbrich, Page 8, Fig. 8) Different interference management applications are performed, such as assigning different channel on a per-frame basis, adapting bitrate (MCS) and time scheduling, where non-interfered STA or channel are unaffected and interfered STAs are assigned to different channel, time or MCS. Additionally, different channel widths are assigned for the link with LTE-U interference (Olbrich, Fig. 8(5), pages 9 sec. 6.5). The LTE-U interference is measured on the link based on the number of frame retransmissions (Olbrich, page 4 lines 35-40, page 5, Sec 5.2, lines 35-45). Olbrich  further discloses the measurement of interference using the number of frame retransmissions, and the sum of values from EQ 1-2 measured by the WiFi AP (Olbrich, page 4 lines 35-40, page 5, Sec 5.2, lines 35-45).

Regarding amended independent claim 1, the closest prior art of Parvez discloses that machine learning techniques are used to optimize transmission time DL power for LTE-WiFi coexistence, optimize problems of cellular systems, channel selection, mobility management, resource allocation, and rate adoption (Parvez, page 3 left col, ln 34-57).

Regarding amended independent claim 1, the closest prior art of Mitola discloses an artificial neural network learning machine with input layer, hidden layers and output layer, being used for training and applying the neural network for measuring (Mitola, Fig. 4A-4B, [0051]-[0052], Fig. 5, [0053]-[0054]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method comprising: 
monitoring, by a network device, two or more communication links between two or more client devices and the network device in a wireless local area network, the two or more client devices including a first client device and a second client device; 
detecting, by the network device, a degradation in a first communication link between the first client device and the network device and no degradation in a second communication link between the second client device and the network device; 
determining, by the network device, the degradation in the first communication link is caused at least in part by an interference from cellular network communications,
wherein determining the degradation in the first communication link is caused by the interference from cellular network communications is based on one or more of a first distribution of excessive retries, a second distribution of short retries, and a third distribution of long retries, and wherein determining that the degradation in the first communication link is caused by the interference from cellular network communications further includes: 
training a machine learning program based on a first plurality of statistical data of the first communication link acquired in a second plurality of predefined intervals of time, wherein each statistical data includes the first distribution of excessive retries, the second distribution of short retries, and the third distribution of long retries, acquired in each of the second plurality of predefined intervals of time, wherein the machine learning program includes a neural network having an input laver, the input layer having a first number of nodes equal to a sum of a number of excessive retries, a number of short retries, and a number of long retries, wherein the neural network includes an output layer with one or more nodes, and wherein the neural network includes a predetermined number of hidden layers; and 
applying the first distribution of excessive retries, the second distribution of short retries, and the third distribution of long retries, acquired in a predefined interval of time different from the second plurality of predefined intervals of time to the trained machine-learning program to determine an interference in the predefined interval of time is caused by cellular network communications; and 
adjusting, by the network device, one or more parameters of the first communication link without affecting the second communication link in response to determining the degradation is caused at least in part by the interference from the cellular network communications” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 9 and 15 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473